— Defendant appeals from a judgment of a city Magistrate sitting as a Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting him of a violation of section 986 of the Penal Law (book-making). The record indicates that defendant had been convicted of violations of section 986 of the Penal Law, on May 5, 1951, and July 27, 1951. He was fined $500 or ninety days’ imprisonment, and also to serve sixty days. A certificate of reasonable doubt has been issued and defendant is free on bail. Judgment unanimously affirmed. Defendant’s guilt was established beyond a reasonable. doubt. The sentence imposed was not excessive. Present — Nolan, P. J., Johnston, Adel, Wenzel and Schmidt, JJ.